Citation Nr: 0403699	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  98-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as secondary to nicotine dependence and in-
service tobacco use.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to dependency and indemnity 
compensation (DIC) for the cause of the veteran's death as a 
result of VA treatment under 38 U.S.C.A. § 1151.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

4.  Eligibility for benefits pursuant to the provisions of 
Chapter 35, Title 38 United States Code (Chapter 35 
benefits), based on a grant of service connection for the 
cause of the veteran's death.

5.  Entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.
REPRESENTATION

Appellant represented by:	Stephen J. Mascherino, 
Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to July 
1945.  He died on January [redacted], 1986.  The appellant is the 
veteran's surviving spouse.

Service connection for the cause of the veteran's death was 
previously denied by a March 1986 rating decision to which a 
timely appeal to the Board of Veterans' Appeals (Board) was 
not perfected.  It was held that the veteran's service 
connected disabilities did not cause or contribute materially 
or substantially to the cause of his death.

DIC for the cause of the veteran's death as a result of VA 
hospitalization and treatment under 38 U.S.C.A. § 351 (now 
38 U.S.C.A. § 1151) was previously denied by an April 1987 
rating decision.  The veteran was notified and a timely 
appeal to the Board was perfected.  In a January 1989 
decision, the Board determined that entitlement to service 
connection for the cause of the veteran's death as a result 
of VA hospitalization and treatment under 38 U.S.C.A. § 351 
was not established.  This decision is now final.  At this 
time, regulations provided for consideration of negligence, 
carelessness, accident, or lack of proper skill.

The claim for benefits under 38 U.S.C.A. § 1151 was 
thereafter reviewed de novo based on a change in the law at 
that time.  DIC for the cause of the veteran's death as a 
result of VA hospitalization and treatment under 38 U.S.C.A. 
§ 1151 was denied by a July 1995 rating decision.  There was 
notice, but timely appeal to the Board was not perfected.  
This decision is now final. 

Subsequently, the appellant asserted that service connection 
was warranted for the cause of the veteran's death because 
the disability, which caused his death, was the result of an 
addiction to cigarette smoking that began in service.  The RO 
construed this new theory advanced by the appellant as 
representing a new claim for service connection for the cause 
of the veteran's death, and adjudicated the claim de novo.  
The Board also adjudicated the claim based on a de novo 
review of the evidence of record in the December 1999 
decision, which determined that entitlement to service 
connection for the cause of the veteran's death due to 
nicotine dependence, and in-service tobacco use was not 
warranted.  At that time, the Board determined that the 
appellant had only perfected an appeal with respect to the 
issue of service connection for the cause of the veteran's 
death due to nicotine dependence, and that the claim for DIC 
under the provisions of 38 U.S.C.A. § 1318 and eligibility 
for Chapter 35 benefits issues addressed in the November 1998 
statement of the case were not properly before the Board.

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Veterans Claims Court) (Court).  By Order dated July 6, 2001, 
the Veterans Claims Court vacated the Board's December 1999 
decision, and remanded all claims to the Board, including the 
claims for entitlement DIC compensation and Chapter 35 
benefits, for adjudication on the merits.

In January 2002, appellant's representative submitted 
additional evidence and argument in support of the claims.  
Thereafter, the Board undertook development of the 
appellant's claim.  She was contacted for information 
concerning any medical treatment records that might be 
available.  She provided names and facilities wherein the 
veteran had received treatment.  Records from those 
facilities were already on file.  

In a September 2002 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death as 
secondary to nicotine dependence and in-service tobacco use 
and eligibility to Chapter 35 benefits based on a grant of 
service connection for the cause of the veteran's death.  The 
issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 was, at that time, subject to a stay of 
adjudication pending clarification of applicable regulations.  
It was noted that this issue had been addressed in a 
statement of the case of November 1998.

Subsequently, the appellant appealed that September 2002 
Board decision to the Veterans Claims Court.  Thereafter, 
appellant and the Secretary of the VA (appellee) filed a 
Joint Motion for Remand (Joint Motion) of that September 2002 
Board decision insofar as it denied service connection for 
the cause of the veteran's death as secondary to nicotine 
dependence and in-service tobacco use, as well as eligibility 
for Chapter 35 benefits based upon a grant of service 
connection for the cause of the veteran's death.  By 
subsequent Order, the Court granted the Joint Motion, and 
vacated the September 2002 Board decision.  The Court noted 
that the appellant and her representative offered contentions 
and argument on 1151 and direct service connection claims, 
and that the Board should have considered the claims on those 
bases.  Those issues are, therefore listed on the title page.

The issues of whether new and material evidence has been 
submitted for the cause of the veteran's death and service 
connection for the cause of the veteran's death as a result 
of VA treatment under 38 U.S.C.A. § 1151 will be discussed in 
the Remand portion of this decision for reasons cited 
therein.  

Additionally, the issues of Chapter 35 benefits and 
entitlement to DIC pursuant 38 U.S.C.A. § 1318 will also be 
considered within the Remand section of this document.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for the cause of the veteran's death secondary to 
nicotine dependence and in-service tobacco use has been 
obtained by the RO.

2.  The appellant's claim for service connection for the 
cause of the veteran's death, as secondary to nicotine 
dependence or in-service tobacco use was not received by the 
RO prior to June 9, 1998.


CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death based upon the in-service use of tobacco 
products, received after June 9, 1998, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 1103 (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Public Law No. 106-475, 114 
Stat. 2096, became effective during the pendency of this 
appeal.  Codified at 38 U.S.C.A. § 5100 et seq. (West 2002). 
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  

The Board has therefore reviewed this case with the 
provisions of those laws in mind, and finds that VA's duty to 
assist the appellant in developing the evidence pertinent to 
the claims has been met.  In this regard, the Board notes 
that pertinent medical treatment records have been requested.  
The appellant has been informed of the information and 
evidence necessary to substantiate her claim, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in correspondence dated in June 2002.  
She has not identified any additional, relevant evidence that 
has not been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, even without specific 
notice as to which party will get which evidence, the Board 
finds that the claims are ready to be reviewed on the merits.  
See 38 U.S.C.A. § 5100 et seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore these 
provisions do not apply to the cause of death issue as it is 
denied as a matter of law.

The veteran died in January 1986.  The principal causes of 
death were listed as congestive heart failure and ischemic 
cardiomyopathy and chronic obstructive pulmonary disease 
(COPD) as a contributing cause of death.

In pertinent part, the appellant is seeking entitlement to 
service connection for the cause of the veteran's death as 
secondary to nicotine dependence and tobacco use in-service, 
and in effect argues that any post-service smoking and 
diseases resulting therefrom are thus also related to 
service.  

In this regard, the Board notes that the United States 
Congress has passed legislation directly addressing claims 
seeking benefits for disability related to the use of 
tobacco.  First, the "Transportation Equity Act for the 21st 
Century" (TEA 21), enacted as Subtitle B of Public Law No. 
105-178, § 8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 
and 1131, inserting language to prohibit the payment of VA 
compensation for disabilities attributable to a veteran's use 
of tobacco products in service.  That legislation was 
approved on June 9, 1998, and was made effective for all 
claims filed thereafter.  Then on July 22, 1998, the 
President signed the "Internal Revenue Service Restructuring 
and Reform Act of 1998" (IRS Reform Act), Public Law No. 
105-206, § 9014, 112 Stat. 865, which struck the provisions 
of the amendments made by section 8202 of the previous 
statute, and created a new 38 U.S.C.A. § 1103, which 
provides, in pertinent part:

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

Thus, new section 1103(a) bars an award of service connection 
for a disability arising after service (as in the present 
case) based upon a finding that such disability was caused by 
tobacco use during service.  It does not, however, preclude 
the establishment of service connection based upon a finding 
that a disease or injury (even if tobacco-related) became 
manifest or was aggravated during active service or became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in 38 U.S.C.A. §§ 
1112, 1116.  See 38 U.S.C.A. § 1103(b).  By its terms, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.

The Board notes that the appellant filed a claim for 
compensation for the cause of the veteran's death on June 23, 
1998 and the date stamp on the claim so indicates. The claim 
itself was signed and dated on June 17, 1998.  In a statement 
from the appellant dated on September 17, 1998, it was noted 
that she was claiming entitlement to service connection for 
the cause of the veteran's death under the theory of nicotine 
dependence or in-service tobacco use.  The record confirms 
that the appellant's claim for service connection as due to 
nicotine dependence or in-service tobacco use was received by 
the RO after June 9, 1998.  A review of the record does not 
reveal any other document received prior to June 9, 1998, 
which can be construed as a claim for service-connection for 
the cause of the veteran's death due to nicotine dependence.  
It is noted that neither the appellant nor her representative 
have pointed to such a claim or argued that this provision is 
not controlling.  Consequently, the bar to benefits for 
claims filed after June 9, 1998, pursuant to 38 U.S.C.A. § 
1103(a), is applicable in this case.

The Board is sympathetic to the appellant's assertions, but 
when the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Under the circumstances of this case, the law is 
dispositive and the Board has no alternative but to deny the 
appellant's claim for lack of entitlement under the law, 
given that it has been indisputably established that the 
claim was as received after June 9, 1998.  38 U.S.C.A. § 1103 
(West 2002).


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death as secondary to nicotine dependence 
and in-service tobacco use is denied as a matter of law.


REMAND

This appeal, as to these issues, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.

The appellant argues that payment of benefits is warranted 
either as a result of VA medical care or as a result of the 
veteran's service-connected disabilities.  

A review of the Joint Motion, shows that it was agreed that a 
remand was required to address the appellant's arguments 
relating to alternative means of establishing service 
connection for the cause of the veteran's death, either as a 
result of VA medical care or as a result of the veteran's 
service-connected disabilities.  (In essence, the Court held 
that the matter on appeal encompassed claims for benefits for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 and service connection for the cause of 
the veteran's death due to service-connected disabilities).  
Unfortunately, these issues now on appeal are not ripe for 
appellate adjudication.  In light of the final decisions 
noted in the Introduction, the Board has recharacterized the 
issues accordingly on the first page of this decision.  A 
review of the claims file reflects that the appellant has 
submitted additional medical evidence in support of the 
issues herein remanded, which should be reviewed by the 
agency of original jurisdiction in the first instance.  
Moreover, initial consideration by the RO is required.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003)

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and the 
duty to assist.  The VCAA was implemented with the adoption 
of new regulations, in pertinent part, 38 C.F.R. §§ 3.156(a), 
3.159 (2001-2003).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Additionally, it is noted that the claim for Chapter 35 
benefits is deferred pending the outcome of consideration of 
the additional issues.  Finally, the claim for DIC pursuant 
to 38 U.S.C.A. § 1318 is for RO review as evidence has been 
added to the record, and there has been a 
change/clarification of the regulations, since the last RO 
review.

On Remand, the RO must assure compliance with the provisions 
of the VCAA.  

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A, as to the remaining 4 
issues.  The duty to notify includes 
notice of any information or evidence, 
not previously provided to VA that is 
necessary to substantiate the claims.  
Specifically, the appellant should be 
notified of the evidence needed to 
substantiate her claims to reopen the 
claims of service connection for the 
cause of the veteran's death under the 
provisions of § 1151 and due to service 
connected disabilities, not already of 
record.  Notice as to the other issues 
should be provided.

2.  Thereafter, the RO should adjudicate 
the claims of whether new and material 
evidence has been submitted to reopen the 
claims of service connection for the 
cause of the veteran's death as a result 
of VA treatment under 38 U.S.C.A. § 1151 
and due to service-connected 
disabilities, and the other two claims.  
Consideration should include evidence 
submitted since the claims were 
previously considered.  If the benefit 
sought remains denied, the appellant and 
her representative should be furnished a 
statement of the case and given the 
opportunity to respond thereto.  This 
document should contain, as to the 1318 
issue, information concerning the change 
in regulation and the law as it now 
applies to this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



